Concurring Opinion
Faulconer, J.
— I concur in that part of Judge Bierly’s opinion which states as follows :
“In any event, in view of the finding of the Industrial Board, any error charged in the failure of the Board to permit the filing of the Form 115, is harmless error since the Board found that appellant was suffering from a condition known as chronic bronchitis, which condition was in no way brought about in the course of his employment.”
From the evidence in the record before us I am of the opinion that we cannot, on appeal, say that the finding was contrary to law.